Case 2:18-cv-03007-JS-GRB Document 219-2 Filed 10/10/19 Page 1 of 2 PageID #: 1332
                                                 Thursday, October 10, 2019 at 7:47:52 PM Eastern Daylight Time

Subject:    Re: Jackspon-witness informa4on correspondence
Date:       Thursday, October 3, 2019 at 4:56:59 PM Eastern Daylight Time
From:       Gabriel Harvis
To:         Stephanie L. Tanzi
CC:         Keith M. CorbeT, Loomba, Lalit K., Mastellone, Janine, Meisels, Peter, Holubis, Allison, Baree
            FeT
AHachments: image001.png, image002.jpg

Hi Stephanie,

This does not comply with the Court’s order or Rule 26(a)(1)(A)(i), as it does not provide the address or
subjects of knowledge for the individuals, and it does not specify who Freeport contends has knowledge
within the meaning of the Rules. We also have not received any of the insurance informa4on, which we
understood to also be due today.

In the interest of informal resolu4on, please provide compliant informa4on by close of business tomorrow.

We are available if you would like to discuss.

Thank you,
Gabe

Gabriel P. Harvis, Esq.
Partner / Co-Chair, Civil Rights Division
Ele^erakis, Ele^erakis & Panek
80 Pine Street, 38th Floor
New York, New York 10005
(212) 532-1116
(212) 532-1176 Fax




From: "Stephanie L. Tanzi" <STanzi@HarrisBeach.com>
Date: Thursday, October 3, 2019 at 4:50 PM
To: Gabriel Harvis <gharvis@ele^erakislaw.com>, Baree FeT <bfeT@ele^erakislaw.com>
Cc: "Keith M. CorbeT" <KCorbeT@HarrisBeach.com>, "Loomba, Lalit K."
<Lalit.Loomba@wilsonelser.com>, "Mastellone, Janine" <Janine.Mastellone@wilsonelser.com>,
"Meisels, Peter" <Peter.Meisels@wilsonelser.com>, "Holubis, Allison"

                                                                                                            Page 1 of 2
Case 2:18-cv-03007-JS-GRB Document 219-2 Filed 10/10/19 Page 2 of 2 PageID #: 1333


<Allison.Holubis@wilsonelser.com>
Subject: Jackspon-witness informa4on correspondence

Gabe,

Please see the attached correspondence from our office. Thank you.
Stephanie L. Tanzi
Attorney
HARRIS BEACH PLLC
ATTORNEYS AT LAW
333 Earle Ovington Blvd
Suite 901
Uniondale, NY 11553
516.880.8376 Direct
516.880.8483 Fax
516.880.8484 Main
Website | Bio | Add to Contacts
practiceG
        GRR EE EE N
                  N
Save a tree. Read, don't print, emails.




Statement of ConﬁdenRality
This electronic message may contain privileged or conﬁden4al informa4on. If you are not the intended
recipient of this e-mail, please delete it from your system and advise the sender.




                                                                                                Page 2 of 2
